DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 9, 11, 13-14, 18, 21-23 have been amended.  Claims 1-6, 8-9, 11 and 13-23 are pending.

Claim Objection
Claim 13 disclose limitation “as a group, do not have a sufficient understanding.”
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
Thus, the specification paragraph [0070] does not provide a sufficient support for the negative limitation “users, as a group, do not have a sufficient understanding”.
The applicant is advised to amend claim 13 to avoid a rejection under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 16-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2014/0161416) in view of Alkov et al. (US 2014/0358922) and in further view of Nair (US 10,121,187).

Regarding claim 1, Chou teaches a method, in a data processing system having a processor and a memory, wherein the memory comprises instructions which are executed by the processor (F1) to cause the processor to implement a question answering system for presentation delivery, the method comprising: 
delivering a presentation content by a presenter to a plurality of users ([0019]); 
receiving, by the question answering system, a plurality of questions concerning the presentation content from the plurality of users ([0027], [0040], [0047]-[0050], [0074]); 
for each received question, generating, by the question answering system, one or more candidate answers based on the presentation content and a corpus of information ([0046]-[0050]); 
storing, by the question answering system, question information for the plurality of questions in a question history database, wherein the question information comprises question text, the one or more candidate answers ([0051]-[0052]), and supplemental information providing evidentiary (see NOTE I) support for the one or more candidate answers ([0054], [0068]); 
clustering, by a clustering component executing within the question answering system, the plurality of questions in the question history database into one or more question clusters based on similarity of question features and answer features ([0042], [0055], [0067]); 
determining, by the question answering system, a topic for each of the one or more question clusters to form one or more question topics ([0044], [0055], [0067]); 
identifying, by a feedback generating component executing within the question answering system ([0075]), supplemental information for a given question topic that is in the corpus of information but not contained in the presentation content (F4, next to element 88 “RELATED VIDEOS MAY BE DISPLAYED”, [0054], [0056], [0065], also see “AUTOMATICALLY GENERATED QUESTION”, which is information not contained in the presentation content) (see NOTE II); 
generating, by the feedback generating component, feedback based on the one or more question topics ([0075]), wherein the feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content (F4, next to element 88 “RELATED VIDEOS MAY BE DISPLAYED”, [0054], [0056], [0065]) (see NOTE II); and 
providing, by the question answering system, the feedback to the presenter (F9:170, [0056], [0075]).  
NOTE I Chou teaches that links to answers by other users are presented.  Such information broadly construed to be evidentiary support.  However, if Chou does not explicitly teach evidentiary support, Alkov discloses the same in [0072].   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chou to include evidentiary support as disclosed by Alkov.  Doing so would provide confidence measure as to how accurate an answer is for answering the input question (Alkov [0002]).
NOTE II Chou teaches that portion of the presentation are searched [0024] and related questions, videos and metadata are returned and displayed [0054], [0065], [0065].  Such related videos are construed to be “supplemental information that is in the corpus of information but not contained in the presentation content”, as evidenced by F4:88.  However, to obviate such reasoning Nair discloses supplemental information that is in the corpus of information but not contained in the presentation content and generating, by the feedback generating component, feedback based on the one or more question topics, wherein the feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content (C12L23-25, 45-46, wherein added segments to the presentation, based on user feedback, is supplemental information that was not contained in the original presentation C13L17-29).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chou to include information not contained in the presentation content as disclosed by Nair.  Doing so would provide a better consumer experience (Nair C13L20).
Claims 16 and 19 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Chou as modified teaches the method of claim 1, wherein generating feedback comprises generating alerts to the presenter to update future presentation content to include the supplemental information that is in the corpus of information but not contained in the presentation content (Chou [0065], [0067]-[0068], Nair C13L17-29, C17L32-34, C18L19-55, C19L7-40, where “specify criteria for updating a video and may not depend on the actual content of the video” C19L60-63, Alkov [0041).
Note that previously cited Gottlieb (US 2014/0176665) likewise teaches claim 2 (e.g., [0143, 0147]) as indicated in a previous Non-Final Office action (11/13/2020).

Regarding claims 3, 17 and 20, Chou as modified teaches the method, the product and the apparatus, wherein clustering the plurality of questions comprises: extracting a set of features from each question within the plurality of questions (Chou [0043]-[0044], [0072], Alkov [0024]), wherein each feature in the set of features has a feature value (Chou [0040], [0055]-[0056], Alkov [0024]); and performing a clustering operation on the plurality of questions (Chou [0067]), wherein the clustering operation groups questions having similar feature values (Chou [0047], [0074], Alkov [0024]).

Regarding claim 5, Chou as modified teaches the method of claim 3, wherein the set of features comprise a lexical answer type (Alkov [0078]), a focus, and a question classification (Chou [0043]-[0044], [0046], Alkov [0078]).

Regarding claim 6, Chou as modified teaches the method of claim 1, further comprising:  presenting, by the question answering system, a highest confidence answer within the one or more candidate answers to a user that submitted the received question (Alkov [0072]-[0074]). 

Regarding claim 8, Chou as modified teaches the method of claim 6, wherein clustering the plurality of questions comprises: extracting a set of features from each question within the plurality of questions and each candidate answer (Chou [0043]-[0044], [0072], Alkov [0024]), wherein each feature in the set of features has a feature value (Chou [0040], [0055]-[0056], Alkov [0024]); and performing a clustering operation on the plurality of questions, wherein the clustering operation groups questions having similar feature values (Chou [0047], [0074], Alkov [0024]). 

Regarding claims 9, 18 and 22, Chou as modified teaches the method of claim 1, wherein generating the feedback comprises: for each question clustered in a question cluster corresponding to a given question topic, incrementing a topic counter (Chou [0042], [0055]-[0056], [0067] Nair C14L57-62); responsive to the topic counter exceeding a first threshold (Nair C14L57-62), generating the feedback identifying the supplemental information for the given question topic not contained in the presentation content (Chou [0056], [0075], Nair C4L10-50, C15L1-14, 35-42, Alkov [0054], [0074]-[0076], [0086], [0112]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou as modified and in further view of Klemm et al. (US 2016/0105566).

Regarding claim 4, Chou as modified does not explicitly teach, however Klemm discloses, wherein performing the clustering operation on the plurality of questions comprises performing a k-means clustering algorithm on the plurality of questions (Klemm [0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chou to include a k-means clustering algorithm as disclosed by Klemm.  Doing so would provide and allocate question answering in various environments, such as large corporation are geographically dispersed at various locations (Klemm [0003]).

Claims 11, 13, 21 and 23 and alternatively claims 9, 18 and 22 are rejected under 35 USC 103 as being unpatentable over Chou as modified and further in view of Gottlieb (US 2014/0176665).

Regarding claim 11, 21 and 23, Chou as modified teaches the method of claim 9, wherein generating the feedback further comprises: 
responsive to the topic counter exceeding a second threshold (Chou [0056], [0075], Nair C14L57-67 – C15L1-17), generating the feedback identifying customized presentation content comprises redirecting the delivery of the presentation content to the plurality of users based on the one or more question clusters (Chou [0064]-[0065] “clicking on the question can trigger a switch to the corresponding video segment”), wherein redirecting the delivery of the presentation content comprises redirecting
Chou teaches that number of questions with topics are counted and correlated with video content.  A high number of question (threshold) correlate to higher interest in a particular video segment.  Nair further teaches that questions with topics, such as “watch wristband length” above a threshold are determined to be of interest and are provided as various metrics (C17L59-67).  Based on such metrics the video is updated and different segments of different information is presented to a consumer.  Thus, the users are redirected “to a different portion of the presentation content” based on “topic counter exceeding a second threshold”.  
Chou and Nair do not teach “redirecting a presenter of the presentation content to a different portion”, however, Gottlieb discloses responsive to the topic counter exceeding a second threshold ([0143], [0147]) … responsive to the topic counter exceeding a second threshold ([0135] “provide the results of the categorization to the presenter as dynamic feedback that the presenter would not normally otherwise receive … help the presenter easily manage a large array of audience users, as well as dynamically adjust or modify his presentation based on the reactions of the audience”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou and Nair to include redirecting a presenter of the presentation content to a different portion of the presentation content as disclosed by Gottlieb.  Doing so would provide a presenter hosting a large scale online event with a similar ability, the system can include an audience evaluator that evaluates or assesses one or more of the behavior, status, reaction, and other characteristics of the audience, and that filters or categorizes the audience into organized groups based on the assessment (Gottlieb [0135]).

Regarding claim 13, Chou as modified does not expressly teach, wherein the presentation content is customized for the plurality of users (Gottlieb [0139], [0164], [0197]), as a group, based on one or more user profiles of the plurality of users (Gottlieb F9A [0134]-[0135], [0141], [0192]-[093]), and a determined set of one or more first question topics of which the plurality of users ([0137], [0143]), as a group, have a sufficient understanding, and one or more second question topics of which the plurality of users (Gottlieb [0166]), as a group, do not have a sufficient understanding (Gottlieb [0134], [0141], [0147]-[0148], [0159], [0171], [0233], Nair C4L23-32 “if a description of the  particular feature is not found, a consumer may ask a corresponding question … analyze the frequently asked questions to determine which features may be of interest to consumers and may accordingly generate and/or update the video”, C19L22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chou and Nair to include customizing users as groups as disclosed by Gottlieb.  Doing so would provide a presenter hosting a large scale online event with a similar ability, the system can include an audience evaluator that evaluates or assesses one or more of the behavior, status, reaction, and other characteristics of the audience, and that filters or categorizes the audience into organized groups based on the assessment (Gottlieb [0135]).
NOTE a previously cited prior art of Nealon et al. (US 2014/0024009) likewise teaches o wherein presentation content is customized for a group of users based on one or more user profiles of the users (e.g., [0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou to implement the claimed subject matter.  The motivation would have been to improve student learning.

Alternatively, regarding claims 9, 18 and 22, Chou as modified teaches the method of claim 1, wherein generating the feedback comprises: for each question clustered in a question cluster corresponding to a given question topic, incrementing a topic counter (Chou [0042], [0055]-[0056], [0067] Nair C14L57-62); responsive to the topic counter exceeding a first threshold (Nair C14L57-62), generating the feedback identifying the supplemental information for the given question topic not contained in the presentation content (Chou [0056], [0075], Nair C4L10-50, C15L1-14, 35-42, Alkov [0054], [0074]-[0076], [0086], [0112]).
Gottlieb further teaches or suggests in response to audience activity reaching a threshold number, generating feedback for updating presentation content (e.g., [0143, 0147]).  As combined, for example, upon counting and reaching a threshold number of questions of the same topic from the audience, an alert would be sent to the presenter that the audience is interested in a particular topic.  The presenter would then be free to discuss the topic and any supplemental information not already discussed (e.g., Gottlieb, [0147]).  This also meets the claimed subject matter.  The motivation would have been to facilitate providing relevant alerts to the presenter regarding any topic the audience desires to discuss.  This helps the presenter improve the presentation in real time (e.g., Gottlieb, [0137]).

Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over Chou as modified and further in view of Ye et al. (US 2013/0311409).

Regarding claim 14, Chou as modified does not expressly teach, further comprising updating the one or more user profiles based on the one or more question topics (Gottlieb [0141], [0223], [0226]) and the determined set of one or more first question topics and one or more second question topics (Chou [0044], [0067], Nair C14L7-16).
Chou as modified does not explicitly teach, however Ye teaches updating the one or more user profiles based on the one or more question topics (e.g., [0038]) and the determined set of one or more first question topics and one or more second question topics (Ye [0019], [0027], [0041]).  It is also suggested that the user profile is updated over time according to user feedback (e.g., [0038]).  As applied above, feedback corresponds at least to user questions in a given topic(s) (see above).  As combined, question topics would be included in the user profile and the user profile would be updated over time to reflect the student's interests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chou and Nealon to implement the claimed subject matter.  The motivation would have been to record relevant student activities to further improve user learning.

Regarding claim 15, Chou as modified does not expressly teach, wherein generating the feedback comprises generating the feedback for the group of users based on the one or more updated user profiles (Gottlieb [0141], [0223], [0226]; Ye, user information as applied above, [0038]).

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, the applicant’s highlights the majority of claim 1 and cites numerous paragraphs of Chou with unrelated summarization.  Thus, it is not clear of what paragraphs the applicant is arguing relates to what disputed limitation.   Thus, every limitation, bolded out by the applicant will be thoroughly addressed.
●  With respect to the limitation “receiving, by the question answering system, a plurality of questions concerning the presentation content from the plurality of users”, it seems the applicant is implying that there is no audience that ever watched the video and some unrelated questions about the video are inserted into the video from some random users who never watched the video in the first place.  Surely such assumption is unsustainable.  Chou teaches a crowdsourcing, collaboration video system where a video is watched by a plurality of users, which ask and answer questions about the video.  Such questions / answers are inserted into the video and presented to subsequent users collaborating on the same topic in the video presentation (see Chou Abstract).  The applicant then cites unrelated paragraphs [0023]-[0024] which disclose deficiencies of related visual communications systems, the present invention is trying to overcome.
Chou clearly teaches plurality of user watching the video and tagging the video with question and answers –
 “tags can facilitate navigating to the questions when video bitstream is played on a suitable portal at users” [0027];
“Q&A inserter may permit the viewer to type out the question heard or seen in the video along with his or her own answer to the question” [0047].
Such user interaction module correspond to a crowdsourcing community wherein multiple user can ask question and post answers [0049] – “Viewers /-plural-/ also known as the crowd-may submit solutions by typing in the questions /-plural-/” [0050].
Thus, Chou fully teaches “receiving, by the question answering system, a plurality of questions concerning the presentation content from the plurality of users.”

●  With respect to the limitation “for each received question, generating, by the question answering system, one or more candidate answers based on the presentation content and a corpus of information”, Chou, as stated above, discloses that plurality of viewers can no only submit question, but also provide answers to the questions in the video –
“other questions and answers that may be associated with the detected questions and corresponding answers” [0027];
“facilitate inserting questions (e.g., transcribed versions of detected questions) and corresponding answers related to the video” [0047];
“another viewer searching for video segments relating to the question may be able to view( or hear) the viewer's recorded answer” [0048].
Thus, Chou fully teaches “for each received question, generating, by the question answering system, one or more candidate answers based on the presentation content and a corpus of information.”

●  With respect to the limitation “wherein the question information comprises question text, the one or more candidate answers, and supplemental information providing evidentiary support for the one or more candidate answers”, Chou, as shown above, fully teaches that video comprise questions and answers from plurality of users –
“substantially all video segments corresponding to that question, related questions, and related answers may also be retrieved … and video segments corresponding to related answers (and the answer to the detected question)” [0054];
“Corresponding answers may also be displayed appropriately.  Links to recorded answers by other viewers may also be displayed, allowing the viewer to click on the links and view the other viewers' recorded answers” [0068].
The video segments related to the question and “corresponding to related answers” and “inks to recorded answers by other viewers” and a supplemental information and is analogous to the evidentiary support for the candidate answers, because they provide additional support and validation for the answers to be correct and thus, evidential. 

● With respect to the limitation “determining, by the question answering system, a topic for each of the one or more question clusters to form one or more question topics”, the applicant specifically argues on page 16 – “Chou teaches that the question analyzer can detect keywords in an audio signal corresponding to the video and can combine the keywords to determine contents of a question. While this is a type of question analysis, this does not teach or suggest specifically determining, by the question answering system, a topic for each of the one or more question clusters to form one or more question topics. That is, the claimed invention first clusters the questions in the question history database into question clusters based on similarity of question features and answer features and then determines a topic for each cluster. To the contrary, the Chou reference merely mentions analyzing the audio signal to detect keywords and then determining what the question is about by combining question words with keywords. While Chou mentions that the keywords can be related to event topics, these are not topics determined for question clusters.”
The arguments are not persuasive.  The cited paragraph does not teach determining the “type” of the question, as applicant erroneously argues, the citation clearly determines “the contents of the questions” and “determine what the questions are about”, where “detected keywords may be related to event topics” which is surely determines a topic of the question.  Such keywords [that related to topics] are combined, which is analogous to being clustered.  Chou further explicitly discloses clustering thought the disclosure –
“cluster related questions and related answers along with video segments … clustered questions and answers may be displayed to the viewer … clusters may appear in a "frequently asked question" (FAQ)” [0055];
“clustered questions and answers may be a clickable list of questions ( e.g., displaying a portion of the questions), or a list of topics, etc., categorized suitably” [0067].
Clearly, questions with topic are categorized and clustered accordingly.  Therefore, Chou fully discloses the limitation “determining, by the question answering system, a topic for each of the one or more question clusters to form one or more question topics.”

● With respect to the limitation “identifying, by a feedback generating component executing within the question answering system, supplemental information for a given question topic that is in the corpus of information but not contained in the presentation content”, the applicant argues –
“the presentation content and the corpus of information are used to generate the candidate answers. This feature is differentiating between supplemental information in the corpus of information that is not in the presentation content. No such differentiation is taught or suggested by the cited portions of Chou. Chou is merely teaching identifying videos corresponding to a search question and other videos related to the question being displayed in a portion of an interface. There is no question topic for a cluster of questions and there is no supplemental information for a given question topic, let alone supplemental information that is in the corpus but not in the presentation content.”
The arguments are not persuasive.  Chou teaches in [0054], that user can enter a search query about a specific question corresponding to the video.  Receiving a user question and providing answers and a relevant information about the video and question is surely provides a feedback mechanism (as the answers are given back to the requesting user) – “feedback regarding the interest and audience engagement may be provided” [0075].  
Such answers and relevant information can be other related questions, or related videos   –
“detected questions may be correlated to other questions (e.g., having similar keywords) stored in storage” [0054];
“RELATED VIDEOS MAY BE DISPLAYED” (F4:88) or “AUTOMATICALLY GENERATED QUESTION”.
The “other questions … stored in storage” or related videos are clearly supplemental information that is “in the corpus of information but not contained in the presentation content.”
Therefore, Chou on his own fully teaches “identifying, by a feedback generating component executing within the question answering system, supplemental information for a given question topic that is in the corpus of information but not contained in the presentation content.”

● With respect to the limitation “generating, by the feedback generating component, feedback based on the one or more question topics, wherein the feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content.”
The arguments are not persuasive.  Once again, the presentation system wherein the user can ask questions about the video, provide answers, comments and receive answers and related information “pertaining to the same topic” [0054] is surely a feedback generating component.  Answers, comments, topics and related videos is surely a supplemental information that is in the corpus of information but not contained in the presentation content.  See further - Various other statistics related to the questions ( e.g., number of users who typed in questions, number of users who uploaded audio or video files related to the answers, etc.) may also be generated” [0056].  Such statistics is surely a supplemental information not contained in the video presentation.
Therefore, Chou on his own fully teaches “generating, by the feedback generating component, feedback based on the one or more question topics, wherein the feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content”.

● With respect to the limitation “providing, by the question answering system, the feedback to the presenter”, the applicant argues – “there is no teaching or suggestion in Chou that this feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content, or that such feedback is generated in the manner recited in the present claims as discussed above. Thus, while Chou may provide some sort of feedback, which is actually just the count of the number of questions indicating higher interest level, Chou does not teach or suggest providing the specific type of feedback recited in the present claims.”
The arguments are not persuasive.  As was stated above, with respect to the video presentation, a plurality of users can provide comments, questions, answers – “resulting number of questions may be used as a measure of interest for the video.  The number of questions may also be used as data for a speaker or content creator to measure the engagement of his or her audience” [0056]. 
Note further – “Various other statistics related to the questions ( e.g., number of users who typed in questions, number of users who uploaded audio or video files related to the answers, etc.) may also be generated” [0056].
The statistics of user engagement is another example of supplemental feedback information, not contained in the presentation content, which is provided to a speaker or a content creator, which is fully analogous to the limitation “providing, by the question answering system, the feedback to the presenter.”

Therefore, Chou on his own fully teaches independent claims in their entirety.

The secondary references of Alkov and Nair are merely used to elaborate on the supplemental information being the evidentiary support (Alkov [0072]) and specifically indicate corpus of information but not contained in the presentation content and generating, by the feedback generating component, feedback based on the one or more question topics, wherein the feedback comprises the supplemental information that is in the corpus of information but not contained in the presentation content (Nair C12L23-25, 45-46, wherein added segments to the presentation, based on user feedback, is supplemental information that was not contained in the original presentation C13L17-29).
The applicant does not provide any particular arguments with respect to particular differences between the claims and the prior art.  Instead, the applicant argues the combination of references and motivation to combine.  However, the motivation used to combine the references is from the references themselves and is not improper.  

● With respect to claim 2, the applicant argues –
“the alleged combination of references fails to teach or render obvious the feature of generating feedback comprises generating alerts to the presenter to update future presentation content to include the supplemental information that is in the corpus of information but not contained in the presentation content.”
The arguments are not persuasive.  Chou teaches that video or audio files with answers can be attached (included) in the presentation where feature users can access such supplemental information as links [0067]-[0068] or by performing search queries [0054].  The related answers and other questions from other users are displayed to the future users.  Based on information / statistics collected from posted question and answers the presenter is alerted with such information. Nair further teaches that based on such statistics the presentation video is updated with the supplemental information and updated version is generated for feature users.
 “algorithm may output the recommended updates”; “for removing that segment from the video”, “recommended update may include rearranging the sequence according to the order. Likewise, if a particular segment is viewed most frequently or most of the viewing time is spent on viewing that particular segment, a recommended update may include lengthening that segment” C18L19-55, C19L7-40, where “specify criteria for updating a video and may not depend on the actual content of the video” C19L60-63.
It is only obvious to those skilled in the art that “recommend an update to the video such that the updated video may further enhance the consumer's experience” C17L32-34 is an alert to a creator of the video.
Alkov further verifies such assumption – “content may also answer other questions that the content creator did not contemplate that may be useful to content users. The questions and answers may be verified by the content creator to be contained in the content for a given document” [0041].  Which is surely an alert to a presenter (content creator) to update video by including additional information in the vided previously not contemplated by the presenter. Which is fully analogous to the limitation “generating feedback comprises generating alerts to the presenter to update future presentation content to include the supplemental information that is in the corpus of information but not contained in the presentation content.” 

● Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 7, 2022